DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rex et al. 6,481,762.
In regard to claim 1, Rex et al. discloses (fig. 1) a slip-on piping element assembly for coupling two pipe lengths, the piping element assembly comprising: a coupling body 102, the coupling body comprising an outer shell extending between a first end and a second end of the coupling body, the outer shell defining an axial direction extending from the first end to the second end and a radial direction extending orthogonally from the axial direction,
an inner shell defining an interior cavity,
a first bore defined in the first end and communicating with the interior cavity, and
a second bore defined in the second end and communicating with the interior cavity;

a gasket shoulder contacting the inner shell 112c of the coupling body, an annular sealing ring (212 in fig. 2) defining a sealing surface disposed radially inward on the annular sealing ring and adapted to seal against an outer surface of one pipe length P1, the annular sealing ring being about circular in cross-section and defining a diameter (see 212 in fig. 2), and
a connecting portion 126 (narrower section connecting the two circular portions)  connecting the gasket shoulder to the annular ring, wherein the annular sealing ring, the connecting portion, and the gasket shoulder define a channel 126, the channel in fluid communication with the interior cavity (via groove in 102d).
In regard to claim 2, wherein the gasket comprises an end proximate to the interior cavity and an end distal to the interior cavity, wherein the annular sealing ring defines 112 the end proximate to the interior cavity (see 112 in the compressed state in fig. 1).
In regard to claim 3, wherein an annular protrusion (portion of 112b contacting 104) is connected to the connecting portion and to the gasket shoulder, wherein the annular protrusion defines the end distal to the interior cavity.
In regard to claim 5, wherein the channel 126 defines a channel surface, and wherein the channel surface defines at least one leak pathway (426 in fig. 3) in fluid communication with the interior cavity.
In regard to claim 10, wherein the annular sealing ring defines a bore (seal 112 is a toroid shape).
In regard to claim 18, Rex et al. discloses a method of joining two pipe lengths, the 
method comprising:
obtaining a piping element assembly, the piping element assembly comprising
a coupling body 102, the coupling body comprising

coupling body, the outer shell defining an axial direction extending from the first end to the second end and a radial direction extending orthogonally from the axial direction, an inner shell defining an interior cavity,
a first bore defined in the first end and communicating with the interior cavity, and
a second bore defined in the second end and communicating with the interior cavity;
a gasket 112 disposed within the interior cavity, the gasket comprising
a gasket shoulder 112c contacting the inner shell of the coupling body, an annular sealing ring (212 in fig 2) defining a sealing surface disposed radially inward on the annular sealing ring and adapted to seal against an outer surface of one pipe length, the annular sealing ring being about circular in cross-section and defining a diameter, and a connecting portion (thinner portion 122 between the two circular sections) connecting the gasket shoulder to the annular ring, wherein the annular sealing ring, the connecting portion, and the gasket shoulder define a channel 126, the channel in fluid communication with the interior cavity (via groove 102d), and wherein the piping element assembly 102 does not include fasteners;
arranging one pipe length such that an end of the pipe length is in alignment with the first bore; and,
inserting the one pipe length into the first bore, whereby the annular sealing ring contacts an outer surface of the pipe length (see fig. 1).
In regard to claim 19, further comprises the steps of:
arranging the piping element assembly on the one pipe length at a position further than a desired location of engagement; and arranging the other pipe length such that an end of the other pipe length is in alignment with the second bore inserting the other pipe length into the second .
Claim(s) 11-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland 2017/0114933.
In regard to claim 11, Copeland discloses a gasket comprising:
a gasket shoulder (top left corner between 15 and 3), the gasket shoulder defining a radial gasket end; an annular sealing ring 27 defining a sealing surface disposed radially inward on the annular sealing ring, the annular sealing ring being about circular in cross-section and defining a diameter, and;
a connecting portion 18 connecting the gasket shoulder to the annular ring,
wherein the annular sealing ring, the connecting portion, and the gasket shoulder define a channel 32.
In regard to claim 12, further comprising an annular protrusion 44, the annular
protrusion connected to the connecting portion and to the gasket shoulder, the annular protrusion 44 defining a first axial gasket end and the annular sealing ring 27 defining a second axial gasket end.
In regard to claim 15, wherein the gasket shoulder comprises an interior axial face 15, the interior axial face being a positive distance from the second axial gasket end as measured axially away from the first axial gasket end, the distance being greater than the diameter.
In regard to claim 16, wherein the channel 32 defines a channel surface, wherein the channel surface defines at least one leak pathway in fluid communication with an interior cavity (claim is only drawn to the gasket and not the gasket in combination with the coupling body).
In regard to claim 17, wherein the annular sealing ring defines a bore (seal 12 is a toroid shape).
Allowable Subject Matter
Claims 4, 6-9, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 10-12 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copeland ‘701, Maenishi, German and Showkathali disclose similar couplings that are common and well known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679